Citation Nr: 1546129	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2015 statement, the Veteran indicated his desire to have a decision review officer (DRO) hearing for his claim for a TDIU.  To date, this has not happened and must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Decision Review Officer hearing at the Jackson, Mississippi RO in accordance with his request.  The Veteran is to be notified of the date and time of the hearing.  A copy of such notification should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




